Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s cancellation of Claim 9 and addition of Claims 12-14 are acknowledged.
Applicant’s arguments, see page 8, filed 11 July 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20120003436 A1 (Saie).
Applicant argues that instant Claim 1, as amended, is not disclosed or rendered obvious by the cited prior art references (Tu, Lee, Choi, and Tsai). Specifically, Applicant argues that Tu and Lee do not describe the colored photosensitive composition specified in amended Claim 1 and thus the references do not disclose or suggest the steps of:
forming a photosensitive coloring composition layer by applying a photosensitive coloring composition as defined by the claims of the present application to a support, the support including a partition wall and a plurality of regions that are partitioned by the partition wall
irradiating the photosensitive coloring composition layer with light having a wavelength of 300 nm or shorter using a scanner exposure device such that the photosensitive coloring composition layer is exposed in a pattern shape.
However, as stated in paragraph 4 of the non-final rejection dated 11 April 2022, Tu discloses a method for manufacturing a solid-state imaging device, the solid-state imaging device comprising two color filter segments. The color filter segments are separated by a partition wall placed between the segments. The regions formed by the partitioning are coated with a color filter coating layer, exposed, and developed to produce pixels. Lee teaches a photosensitive composition having a colorant and a photopolymerizable compound. As previously stated in the non-final rejection dated 11 April 2022, these components have the amounts recited by instant Claim 1. The polymerizable monomer has a polymerizable group value according to instant Claim 1. Lee also teaches a binder resin (Lee, paragraphs 0054-0070). From the specification of the instant application, “The photosensitive coloring composition may include a resin as the curable compound. The resin is mixed, for example, in order to disperse the pigment and the like in the composition or to be used as a binder.” (paragraph 0196 of the instant specification). Thus, a binder resin, such as the one taught by Lee, would be considered equivalent. Lee teaches that the binder resin may be a copolymer of a carboxyl group-containing monomer and another monomer copolymerizable with the carboxyl group-containing monomer (Lee, paragraph 0056). For example, the binder resin could be a copolymer of methacrylic acid (Lee, paragraph 0058) and methyl methacrylate (Lee, paragraph 0064). A copolymer made from these two compounds is disclosed in paragraph 0201 of the instant specification. However, instant Claim 1, as amended, states that the resin has an ethylenically unsaturated bond group, which is not disclosed or taught by either Tu or Lee. Thus, Applicant’s arguments that Tu and Lee fail to teach or disclose all the features of instant Claim 1 are considered persuasive. However, a new rejection to claim 1 is presented in view of Saie, as explained below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0264686 A1 (U.S. Patent Document 2 of the Information Disclosure Statement dated 20 April 2020, hereby referred to as Tu) in view of US 2012/0099214 A1 (U.S. Patent Document 4 of the Information Disclosure Statement dated 20 April 2020, hereby referred to as Lee) and US 20120003436 A1 (Saie).
Regarding Claims 1 and 4, Tu discloses a method for manufacturing a solid-state imaging device, the solid-state imaging device comprising two color filter segments (Tu, paragraph 0011). The color filter segments are partitioned by a partition wall placed between the first and second color filter segments (Tu, paragraph 0011). More specifically, a plurality of partitions is disposed on a semiconductor substrate to define each pixel (Tu, paragraph 0023). The defined regions are coated with a color filter coating layer, exposed, and developed to produce pixels (Tu, paragraph 0038-0040). Tu is silent in regards to the composition of the coating layer. Lee discloses a colored photosensitive resin composition for a color filter of a solid-state imaging device (Lee, abstract). The composition disclosed by Lee comprises a colorant and a photopolymerizable compound (Lee, paragraph 0012). The colorant is present in an amount of 5 wt% to 60 wt%, preferably 10 wt% to 50 wt% (Lee, paragraph 0047). The photopolymerizable compound is a compound that is polymerizable by active radicals or acids generated from a photoinitiator upon light irradiation (Lee, paragraph 0072). Several examples are provided in paragraphs 0073-0075 of Lee. One such example is pentaerythritol tetraacrylate (Lee, paragraph 0075), which has a polymerizable group value of 11.35 mmol/g. Lee discloses that the composition is exposed to light having a wavelength of 300 nm or less, using a device such as a KrF scanner (Lee, paragraph 0007 and 0021). Lee teaches the presence of a binder resin (Lee, paragraph 0035) in the photosensitive composition, but does not teach a resin having ethylenically unsaturated bonds. Saie teaches a photosensitive composition and a solid-state imaging device using the composition. The photosensitive composition of Saie includes a polymerizable compound (D) and a binder resin (C) (Saie, paragraph 0014). The binder resin may have a polymerizable unsaturated group with an unsaturated bond group value between 0.5 mmol/g and 1.8 mmol/g (Saie, paragraph 0197). Tu, Lee, and Saie are analogous art because both references pertain to the formation of color filters for solid-state imaging devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the photosensitive coloring composition and light source taught by Lee, including a binder resin having a polymerizable group value taught by Saie, in the method for producing optical filter elements disclosed by Tu because the composition taught by Lee can form a high-resolution colored pattern even with a small exposure dose (see Lee, paragraph 0007-0009). Further, the use of a binder resin having a polymerizable group value between 0.5 mmol/g and 1.8 mmol/g enhances the photosensitivity of the composition while preserving resolution quality (see Saie, paragraph 0197).
Regarding Claim 2, Tu discloses that the support includes a substrate and a partition wall formed on the substrate (Tu, paragraph 0023 and Fig. 1). The partition walls form a plurality of regions on the substrate and pixels are formed in these regions (Tu, paragraph 0023).
Regarding Claim 3, Tu discloses that a color filter underlaying layer, such as an anti-current leakage layer and an anti-reflection layer can be disposed between the substrate and the color filter (Tu, paragraph 0025). Tu discloses that the support includes a substrate and a partition wall formed on the substrate (Tu, paragraph 0023 and Fig. 1). The partition walls form a plurality of regions on the substrate and pixels are formed in these regions (Tu, paragraph 0023). The partition wall is embedded in the support by the protective layer, with the height of the partition being determined by the thickness of the layers disposed between the substrate and the color filter (Tu, paragraph 0025).
Regarding Claim 5, Tu discloses that the width of the partition wall can be adjusted to an optimum condition to enhance the sensitivity of the device for luminance (Tu, paragraph 0043). The partition has a width of about 0.08 to 0.2 microns (Tu, paragraph 0026). Fig. 1 of Tu shows a schematic of the pixels on the support with the partitions, showing that the pixels are significantly wider than the partitions.
Regarding Claim 6, Tu discloses that the partitions are made of a low refractive index material, such as SiO2, SiN, or SiON (Tu, paragraph 0035).
Regarding Claim 7, Tu discloses that the partition has a refractive index lower than those of the first and second color filter segments (Tu, paragraph 0011-0012 and 0024).
Regarding Claim 12, Tu discloses a method for manufacturing a solid-state imaging device, the solid-state imaging device comprising two color filter segments (Tu, paragraph 0011). The color filter segments are partitioned by a partition wall placed between the first and second color filter segments (Tu, paragraph 0011). More specifically, a plurality of partitions is disposed on a semiconductor substrate to define each pixel (Tu, paragraph 0023). The defined regions are coated with a color filter coating layer, exposed, and developed to produce pixels (Tu, paragraph 0038-0040). The bottoms of the partitions (104) are formed on the top surface (100A) of the substrate (100) (Tu, paragraph 0023). An anti-current leakage layer (106) and an anti-reflection layer (108) (corresponding to protective layers) can be disposed between the substrate (100) and the color filter (110) (Tu, paragraph 0025). As can be seen in Fig. 1 of Tu, the partitions create a plurality of regions provided on the surface of the substrate. The pixels (102) are formed at positions corresponding to the plurality of regions partitioned by the partition wall (Tu, paragraph 0023, see also Fig. 1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Lee and Saie as applied to claim 1 above, and further in view of US 20120077897 A1 (Choi).
Regarding Claim 8, Tu (modified to include the teachings of Lee and Saie) discloses a method according to instant Claim 1. While Lee and Saie disclose photosensitive compositions, both references are silent in regards to the optical density of their respective compositions. Choi teaches a photosensitive composition. The photosensitive composition includes a black pigment or colorant that acts to increase the optical density (Choi, paragraph 0026). Choi discloses that the optical density of the composition at the intended exposure wavelength is as high as 4.0 (Choi, paragraph 0115). Tu, Lee, Saie, and Choi are analogous art because each reference pertains to photosensitive compositions and their uses. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to make the optical density of the compositions taught by Lee and Saie be as high as 4.0 at the exposure wavelength, as taught by Choi, for use in the method disclosed by Tu because having a larger optical density at the exposure wavelength results in greater light absorbance of the composition, resulting in excellent patterning properties, resolution, and the like (see Choi, paragraph 0086 and 0115).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Lee and Saie as applied to claim 1 above, and further in view of US 20160223912 A1 (Tsai).
Regarding Claims 10-11, Tu (modified to include teachings of Lee and Saie) discloses a method according to instant Claim 1. However, Tu, Lee, and Saie are silent in regards to forming a second layer or performing a second exposure. Tsai discloses a color filter and method for manufacturing a color filter (Tsai, abstract). In the method disclosed by Tsai, a green color filter is first formed using a two-stage exposure process (Tsai, paragraph 0029). Following the development of the green color filter, another photoresist layer is formed over the previous layer (Tsai, paragraph 0030). This second layer is exposed to light having a wavelength of 365 nm and is subsequently developed to form blue color filters in addition to the already existing green filters (Tsai, paragraph 0030). Tu, Lee, Saie, and Tsai are analogous art because each reference pertains to the manufacturing of color filters. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to apply a second photosensitive layer to the support and expose the second layer to light having a wavelength of 365 nm, as taught by Tsai, in the method of producing color filters disclosed by Tu (modified to include the teachings of Lee and Saie) because this process can be used to form color filters of higher resolution at a lower cost (see Tsai, paragraph 0042).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Lee as applied to claim 1 above, and further in view of US 20160211296 A1 (Kobayashi).
Regarding Claims 13-14, Tu discloses that the partitions are made of a low refractive index material, such as SiO2, SiN, or SiON (Tu, paragraph 0035). Further, Tu discloses that the semiconductor substrate may be a wafer or chip (Tu, paragraph 0022). One having ordinary skill in the art would recognize that such a wafer or chip may commonly be made of a silicon-based material. Tu, Lee, and Saie, however, are all silent in regards to the use of tungsten in the partition wall. Kobayashi teaches a semiconductor device. The semiconductor device of Kobayashi uses a silicon substrate (Kobayashi, paragraph 0145). The refractive index of the silicon substrate is stated to be 3.6 (Kobayashi, paragraph 0151, see also Fig. 20). The semiconductor device also contains a structure object, which is formed of a material that refracts or absorbs light (Kobayashi, paragraph 0084). The structure may be made of silicon nitride or silicon dioxide, which reflects light by means of the refractive index with respect to the silicon substrate (Kobayashi, paragraph 0146). Tungsten may also be used for this purpose (Kobayashi, paragraph 0153). Tu, Lee, Saie, and Kobayashi are analogous art because each reference pertains to solid-state imaging devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use tungsten for the partition wall in the method disclosed by Tu (modified to include the teachings of Lee and Saie) because tungsten is a known substitute for silicon nitride for light blocking purposes (Kobayashi, paragraph 0151) and tungsten can provide improved light blocking effects compared to using silicon nitride (Kobayashi, paragraph 0168).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/29/2022